PER CURIAM:
Tornello Pierce appeals the district court’s order accepting the recommendation of the magistrate judge and dismiss*241ing as frivolous his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Pierce v. Wells Fargo Bank, No. l:06-cv-00755-WLO (M.D.N.C. Feb. 14, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.